The first assignment of error argued in the briefs is that the court refused to suppress the depositions which were given in narrative form, and not by question and answer. Rev. Laws 1910, sec. 5069, provides:
"A deposition is a written declaration, under oath, made upon notice to the adverse party for the purpose of enabling him to attend and cross-examine, or upon written interrogatories."
We know of no provision of our statute rendering a deposition void unless taken in the form of question and answer, and in the absence of such provision we know of no reason why a deposition given in narrative form is not valid. InHendricks v. St. Louis Transit Co., 124 Mo. App. 157, 101 S.W. 675, it is held that depositions need *Page 356 
not be in the form of question and answer, but, if taken in narrative form, they are sufficient.
The next assignment of error is that the court erred in not granting a continuance on the application of the defendant. Rev. Laws 1910, sec. 5044, provides:
"The court may, for good cause shown, continue an action at any stage of the proceedings, upon such terms as may be just. When a continuance is granted on account of the absence of evidence, it shall be at the cost of the party making the application, unless the court otherwise order."
Under this section, a continuance for the absence of evidence is very largely in the discretion of the trial court, and this court will not reverse the action of the trial court, unless there is a palpable abuse of discretion, and under the showing made we cannot say that there was any abuse of discretion in this case. The affidavit was admitted as a deposition, and under the showing this was all the defendant could reasonably ask. It is true that one of the absent witnesses was the defendant, but the affidavit for continuance does not state that his presence was necessary for the purpose of assisting counsel to properly present the case. The only ground set out is that Sherman is a material witness. The case, therefore, does not come within the rule laid down in McMahan v. Norick,12 Okla. 125, 69 P. 1047. In that case the facts were, as stated by the court:
"The affidavit of the physician stated that the plaintiff in error was in a condition of pregnancy which had progressed for a period of over seven months, that at said time she was afflicted with a case of acute cystitis, and that her condition was such that she could not attend court on the 1st day of December, 1900, the day that this case was set for trial. The physician further testified *Page 357 
that it would not be advisable for her to attempt to attend court during said term, which he was informed closed on December 17, 1900. The attorney for plaintiff in error testified that he could not proceed with the trial of said cause on account of the absence of the plaintiff in error, who was one of the defendants in said cause, and a material witness in her own behalf. [The facts to which she would testify were then fully set forth in the affidavit.] And it was further stated in said affidavit that the said facts could not be proven by any other witness, and counsel could not safely proceed with the trial of said cause without the presence of the plaintiff in error to aid him in properly presenting the case to the court, and, that said application was made in good faith, and if said cause was continued until the next term of court the attendance of said plaintiff in error could be procured."
In that case the physician filed an affidavit specifically setting out the sickness of party, and giving his reasons under oath why she should not attend the trial at that time. In the case at bar, the physician writes a letter, not under oath, only saying that in his judgment it would be injurious for Mr. Sherman to make a long trip. In the McMahan Case, counsel filed an affidavit that he could not proceed safely to trial without the presence of the plaintiff to aid him in the conduct of the case. This allegation is not contained in the affidavit now under consideration; the only ground being that Sherman was a material witness. In Kelley v. Wood, 32 Okla. 104,120 P. 1110, the application for a continuance was made because Kelley, the defendant, was not present. It is true the application in that case was very informal, but in laying down the general principle the court says:
"The granting or refusing of a continuance is within the sound judicial discretion of the trial court; and unless it appears that there was an abuse of such discretion the *Page 358 
order of the trial court in such matters will not be disturbed by the Supreme Court on appeal."
See, also, Jennings v. Dyer, 41 Okla. 468, 139 P. 250.
We cannot say that there has been any abuse of discretion, and this assignment of error will be overruled.
The next assignment of error is that the court erred in admitting evidence on the part of the defendant in error. The brief does not specify what evidence was erroneously admitted. Rule 25 (38 Okla. x, 137 Pac. xi) in part provides:
"When a party complains on account of the admission or rejection of testimony, he shall set out in his brief the full substance of the testimony to the admission or rejection of which he objects, stating specifically his objection thereto."
This rule has not been complied with, and this assignment of error will not be considered. Avants v. Bruner, 39 Okla. 730,136 P. 593; Collier v. Gannon, 40 Okla. 275, 137 P. 1179.
The last assignment of error is that the court erred in directing a verdict for the plaintiff. We have carefully read the entire evidence in this case, and are of the opinion that there was no evidence offered by the defendant to controvert the right of the plaintiff to recover. The verdict and judgment, as it appears from the record, are entirely just. SeeMoore v. Leigh-Head Co., 48 Okla. 422, 149 P. 1129.
We therefore recommend that the judgment be affirmed.
By the Court: It is so ordered. *Page 359